Lumpkin, J.
There was no error in. dismissing on demurrer the plaintiff’s petition, it appearing from its allegations that the matters therein set forth were adjudicated against him by a final judgment of the superior court, which was affirmed by this court in consequence of hi® voluntarily withdrawing a writ of error sued out for the purpose of reviewing the action of the trial court in overruling a motion for a new trial in the ■case 'in which such judgment was rendered, and it not appearing that this motion was well founded or that 'the plaintiff in the present action might not, by the exercise of proper diligence, have obtained in the Supreme Court a hearing of his case upon 'its merits. Judgment affirmed.
W. E. Gcm'dler and W. T. Grano, for plaintiff.
~W. F. Findley, J. II. Davis and S. M. Ledford, for defendants.